                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LUCKENSON DORCEANT,                         :   CIVIL ACTION NO. 3:17-CV-169
                                            :
                    Petitioner              :   (Chief Judge Conner)
                                            :
             v.                             :
                                            :
R.A. PERDUE,                                :
                                            :
                    Respondent              :

                                        ORDER

      AND NOW, this 10th day of April, 2019, upon consideration of the report

(Doc. 21) of Magistrate Judge Martin C. Carlson, recommending that we deny the

petition (Doc. 1) for writ of habeas corpus pursuant to 28 U.S.C. § 2241 by petitioner

Luckenson Dorceant (“Dorceant”), wherein Judge Carlson opines that Dorceant’s

Section 2241 claim—to wit, that his due process rights were violated in the course of

disciplinary proceedings conducted by the Federal Bureau of Prisons—is without

merit, (see Doc. 21 at 13-15), and the court noting that failure of a party to timely

object to a magistrate judge’s conclusions “may result in forfeiture of de novo

review at the district court level,” Nara v. Frank, 488 F.3d 187, 194 (3d Cir. 2007)

(citing Henderson v. Carlson, 812 F.2d 874, 878-79 (3d Cir. 1987)), but that, as a

matter of good practice, a district court should afford “reasoned consideration” to

the uncontested portions of the report, E.E.O.C. v. City of Long Branch, 866 F.3d

93, 100 (3d Cir. 2017) (quoting Henderson, 812 F.2d at 879), in order to “satisfy itself

that there is no clear error on the face of the record,” FED. R. CIV. P. 72(b), advisory

committee notes, and following independent review of the record, the court being in
agreement with Judge Carlson’s recommendation, and concluding that there is no

clear error on the face of the record, it is hereby ORDERED that:

      1.    The report (Doc. 21) of Magistrate Judge Carlson is ADOPTED.

      2.    Dorceant’s petition (Doc. 1) for writ of habeas corpus is DENIED.

      3.    The Clerk of Court is directed to CLOSE this case.




                                      /S/ CHRISTOPHER C. CONNER
                                      Christopher C. Conner, Chief Judge
                                      United States District Court
                                      Middle District of Pennsylvania
